CAaSASP 1618) 9383849 Fot Vb dea RERE 464 FE OPO M1} agaae ck vf 7

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YOR]

 

ROBERT HAMLEN,
Plaintiff,
Vv.

GATEWAY ENERGY SERVICES

 

CORPORATION,

Defendant.
ANTHONY WAGAR,

Plaintiff,
Vv.

GATEWAY ENERGY SERVICES
CORPORATION,

Defendant.

 

 

Civil Action

 

 

CUSDC SDNY
DOCUMENT
ELECT tk
DOCH.

 

 

 

DATE Fu:

 

Case No: 7:16-cv-03526-VB-JCM

Case No: 7:18-cv-10244

‘REY FINAL JUDGMENT AND ORDER OF DISMISSAL

THIS CAUSE is before the Court on Plaintiffs’ Motion for Final Approval of Class

Action Settlement and upon Plaintiffs’ Motion for Attorneys’ Fees, Expenses, and Service

ee gemma humamacargemaaae witb non ones Nesting Sn A

“LY FILED.

Gaia!

Award Payments. Due and adequate notice having been given to the Settlement Class, and the

Court having considered the Settlement Agreement, all papers filed and proceedings had herein,

and all oral and written comments received regarding the proposed settlement, and having

reviewed the record in this litigation, and good cause appearing, IT IS HEREBY ORDERED

AND ADJUDGED AS FOLLOWS:

1. For purposes of this Final Judgment and Order of Dismissal (“Judgment”), the

{00290707 }

 
CASASE ELA W2BZBAV FONE Mb deg ERE 2H84 FEA PALA P agagedt of 7

Court adopts all defined terms as set forth in the Settlement Agreement filed in this case.

2. The Court has jurisdiction over the subject matter of the litigation, the Class
Representatives, the Class Members, and the Released Persons (“the Settling Parties”).

3. With respect to the Settlement Class and for purposes of approving this
Settlement only, this Court finds as to the Settlement Class that:

(a) the Class is so numerous that joinder of all members is impracticable;

(b) there are questions of law or fact common to the Class;

(c) the claims of the Class Representatives are typical of the claims of the Class;

(d) the Class Representatives will fairly and adequately protect the interests of the Class;

(e) questions of law and fact common to class members predominate over any questions

affecting only individual Class Members; and,

(f) aclass action is superior to other available methods for fairly and efficiently

adjudicating the controversy.

4, Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for purposes of,
and solely in connection with, the Settlement, the Court certifies this action as a class action on
behalf of the following Settlement Class:

All Persons who were Gateway Energy Services Corporation (“Gateway”) customers

who enrolled in a residential variable rate plan, and paid Gateway variable rates for

electricity and/or natural gas supply services in the following states during class
periods beginning on the following dates! and ending on April 5, 2019:

State : Electricity Natural Gas
New York November 2012 | - July 2011
New Jersey | | | November 2012 | | July 2011

Pennsylvania November 2012 | November 2012

 

| All dates refer to the dates invoices were generated for customers.

(00290707 } 6

 

 
CaEBSF HEAR W383 B20 BY FONE Mo de MERE 1464 Fei Geb P11 > agaceat Gi 7

Maryland | November 2015 | November 2015
Virginia NIA November 2013

Kentucky r NA July 2011
Ohio | | NIA bo ~ July 2011

Excluded from the Settlement Class are: any non-residential Gateway customers; any customers
of Gateway’s parents, subsidiaries, or affiliates; Gateway Energy Services Corporation; any of its
parents, subsidiaries, or affiliates; any entity controlled by either of them; any officer, director,
employee, legal representative, predecessor, successor, or assignee of Gateway Energy Services
Corporation; any person who has previously released claims that will be released by this
Settlement; federal, state, and local governments (including all agencies and subdivisions thereof,
but excluding employees thereof) and the judge to whom the instant actions are assigned and any
member of his or her immediate family. Also excluded are customers who enrolled in a fixed rate
plan with Gateway at any time.

5. The Parties have complied fully with the notice provisions of the Class Action
Fairness Act of 2005, 28 U.S.C. § 1715.

6. Based on evidence and other material submitted in conjunction with the Final
Approval Hearing, the Court hereby finds and concludes that (1) the Short Form Notice and
Reminder Notice were disseminated to members of the Settlement Class in accordance with the
Settlement Agreement and the Court’s Preliminary Approval Order, and (2) the Long Form
Notice, the Claim Form, and the Settlement Website complied with this Court’s Preliminary
Approval Order.

7, The Court finds and concludes that the Short Form Notice, Reminder Notice, the

Long Form Notice, the Claim Form, the Settlement Website, and all other aspects of the notice,

(00290707 } 6
CASAS? 1E1LEyCY3BSB20 B Rolt Mb deamene 1404 IF iIEdeooPP17-291 9p agege ot Gf 7

opt-out and claims submission procedures set forth in the Settlement Agreement fully satisfy
Rule 23 of the Federal Rules of Civil Procedure and the requirements of due process, were the
best notice practicable under the circumstances, and support the Court’s exercise of jurisdiction
over the Settlement Class and the Settlement Class Members.

8. The Court finds that the Settlement Agreement is the product of arm’s length
settlement negotiations between the Parties.

9. The Court finds and concludes that the Settlement is fair, reasonable, and
adequate and should be approved.

10. The Court hereby approves the Settlement (as set forth in the Settlement
Agreement), the Releases, and all other terms in the Settlement Agreement, as fair, just,
reasonable and adequate as to the Releasing Parties. The Parties are directed to perform in
accordance with the terms set forth in the Settlement Agreement. However, without seeking
further Court approval, the Parties may jointly agree to make changes to the Settlement
Agreement, including to the manner in which the claims process shall be administered, provided
that those changes do not reduce the benefits to which Settlement Class Members may be
entitled, increase the burden on Settlement Class Members in making a Claim, or otherwise
materially alter the Parties’ obligations under the Settlement and the Settlement Agreement.

11. By this Judgment, the Releasing Parties shall be deemed to have (and by
operation of the Judgment shall have) fully finally, and forever released, relinquished and
discharged all Released Claims against the Released Persons.

12, This action is dismissed with prejudice. The Parties are to bear their own
attorney’s fees and costs, except as otherwise expressly provided in the Settlement Agreement

and in this Judgment.

{00290707 } 6
CaaS? 161O/QV289B29 BL Rot Vb dea mene 2464 IF EXeOOPP1I231 9p agece ot Gf 7

13. Neither the Settlement Agreement, nor any act performed or document executed
pursuant to or in furtherance of the settlement: (i) is or may be deemed to be or may be used as
an admission of, or evidence of, the validity of any Released Claim, or of any wrongdoing or
liability of the Released Persons; or (ii) is or may be deemed to be or may be used as an
admission of, or evidence of, any fault or omission of the Released Persons in any civil, criminal
or administrative proceeding in any court, administrative agency or other tribunal. The Released
Persons may file the Settlement Agreement and/or the Judgment from this litigation in any other
action that may be brought against them in order to support a defense or counterclaim based on
principles of res judicata, collateral estoppel, release, good faith settlement, judgment bar or
reduction or any theory of claim preclusion or issue preclusion or similar defense or
counterclaim.

14. If for any reason the Effective Date does not occur, then (1) the certification of the
Settlement Class shall be deemed vacated, (2) the certification of the Settlement Class for
settlement purposes shall not be considered as a factor in connection with any subsequent class
certification issues, and (3) the Parties and Releasing Parties shall return to the status quo ante in
the litigation as it existed on April 5, 2019, without prejudice to the right of any of the Parties
and Releasing Parties to assert any right or position that could have been asserted if the
Settlement had never been reached or proposed to the Court.

15. Upon consideration of Plaintiffs’ Motion for Attorneys’ Fees, Expenses, and
Service Award Payments, the motion is GRANTED. Consistent with Section 8.2 of the
Settlement Agreement, Defendants shall pay Class Counsel $2,643,750 in attorneys’ fees and

costs, consistent with the terms of the Settlement Agreement. Per the Settlement Agreement, this

(00290707 } 6

 

 
CAsase VelGsQysG3ee9 BL Foht Mb deanene 1464 1F||EdeooPP11231 9p agece Gt Gf 7

award shall be paid separate and apart from the amounts received by members of the Settling
Class.

16. Upon consideration of Class Counsel’s request for Plaintiff Enhancement Awards
to the Representative Plaintiffs, the request is GRANTED. Consistent with the terms of Section
8.7 of the Settlement Agreement, Defendant shall pay Robert Hamlen, Anthony Wagar, and
David Eisig a Service Award in the amount of $5,000 each. Per the Settlement Agreement,
these Service Awards shall be paid separate and apart from the amounts received by members of
the Settling Class.

17. Within 120 days from the Effective Date, the Settlement Administrator shall
destroy all personally identifying information about any Class Member in its possession,
custody, or control, including (but not limited to) any list that the Settlement Administrator
received from Defendant in connection with the Settlement Administrator’s efforts to provide
Notice to Class Members.

18. Each and every Class Member, and any Person actually or purportedly acting on
behalf of any Class Member, is hereby permanently barred and enjoined from commencing,
instituting, continuing, pursuing, maintaining, prosecuting, or enforcing any Released Claims
(including, without limitation, in any individual, class or putative class, representative or other
action or proceeding), directly or indirectly, in any judicial, administrative, arbitral, or other
forum, against the Released Persons. This permanent bar and injunction is necessary to protect
and effectuate the Settlement Agreement, this Final Judgment, and this Court’s authority to
effectuate the Settlement Agreement, and is ordered in aid of this Court’s jurisdiction and to

protect its judgments.

(00290707 } 6

 
CASASF 1618/9728 3820 BY FON Mo deg ateRe 24.64 FiIEdAo PEL Ad1P agage of Gf 7

19, This document is a final, appealable order, and shall constitute a judgment for
purposes of Rules 54 and 58 of the Federal Rules of Civil Procedure. By incorporating the
Settlement Agreement’s terms herein, the Court determines that this Final Judgment complies in

all respect with Federal Rule of Civil Procedure 65(d)(1).

Dated: | (3, 2019
White Plains, New York SO ORDERED,

Hon. Vincent J. Briccetti, U.S.D.J.

   
 
 

 

(Aarle so terete The pew /
prsteors (Dees, HH (27, 129 On [bev 3526)
Gud chose Hee Casts

 

(00290707 } 6

 
